Citation Nr: 0618602	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  03-07 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1991 to September 1994.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from August 2000 
and September 2001 rating decisions of the Muskogee and 
Wichita ROs.  The claims files are now in the jurisdiction of 
the Waco RO.  In September 2004, the case was remanded for a 
Travel Board hearing.  In January 2006, the hearing was 
canceled due to the veteran's incarceration.   

The veteran has also raised claims seeking service connection 
for hepatitis C and tinnitus, and for VA pension benefits.  
These matters have not been adjudicated and are referred to 
the RO for appropriate action.
 
The matter of entitlement to service connection for a skin 
disorder is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.  


FINDINGS OF FACT

1.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss was not 
manifested in the first postservice year; and there is no 
competent evidence that relates the veteran's current hearing 
loss to service.

2.  The veteran did not service in combat or overseas.

3.  A verified stressor event in service is not shown; 
diagnoses of PTSD of record are not based on a verified 
stressor event; and a preponderance of the evidence is 
against a finding that the veteran has PTSD due to a stressor 
event in service.





CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2005).

2.  Service connection for PTSD is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

June 2000 and July 2001 letters (prior to the decisions on 
appeal) provided the veteran notice of evidence needed to 
support his service connection claims (medical and nonmedical 
evidence that would be relevant to his claims), and advised 
him of his and VA's responsibilities in the development of 
the claims.  While complete notice (specifically, that 
regarding the rating of the disabilities and effective dates 
of award, and to submit relevant evidence in his possession) 
was not provided prior to the initial determinations in this 
matter, the veteran is not prejudiced by such notice timing 
deficiency.  He was provided additional notice of the above 
via follow-up letters in October 2001, November 2002, and 
January 2004.  The January 2003 statement of the case (SOC) 
outlined the regulation implementing the VCAA, specifically 
including the provision that the claimant should submit any 
pertinent evidence in his possession.  The SOC and March 
2003, July 2003, Mach 2004, and December 2005 supplemental 
(SSOCs) also notified the veteran of what the evidence 
showed, of the governing legal criteria, and of the basis for 
the continued denial of the claims.  While he was not 
provided notice regarding ratings or effective dates 
regarding the instant claims seeking service connection (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by lack of such notice, as such notice becomes 
significant only with a grant of service connection.  As the 
veteran has received all critical notice regarding the 
matters addressed on the merits, and has had ample 
opportunity to respond/supplement the record after notice was 
given, and as the case was thereafter adjudicated, he is not 
prejudiced by any technical notice timing or content defect 
that may have occurred along the way, nor is it otherwise 
alleged.  

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  VA has 
arranged for the veteran to be examined.  Evidentiary 
development is complete to the extent possible.  The veteran 
has not identified any further pertinent records that remain 
outstanding.  VA's duty to assist is also met.  It is not 
prejudicial to the appellant for the Board to proceed with 
appellate review.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004). 

II. Factual Background

The veteran's DD Form 214 reflects that he did not have any 
overseas or foreign service.  His military training was as a 
mess specialist.  He did not have any decorations or awards 
that denote combat.
The veteran's service medical records include a February 1991 
enlistment medical history report in which the veteran 
indicated that he never had hearing loss or nervous trouble 
of any sort.  Audiometry at the time revealed that puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

An October 1991 audiogram revealed puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
0
0
LEFT
0
0
0
-5
0

An October 1991 service medical record indicates the veteran 
underwent a psychiatric evaluation after being in a motor 
vehicle accident; the provisional diagnosis was adjustment 
disorder.  Psychological testing revealed no signs of thought 
impairment.  "Adjustment disorder" related to concerns over 
medical dispositions was noted.  There was no history of 
depression, suicide/homicide ideation, or other maladaptive 
behavior.  There was no Axis I diagnosis.

Service medical records do not reveal any complaints, 
findings, or diagnosis of hearing loss.  On separation, the 
veteran indicated in that he had not experienced any hearing 
loss or nervous trouble of any sort.  Audiometry revealed 
that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
0
0
LEFT
10
10
5
5
0
It was noted that the veteran's hearing was adequate.  
Psychiatric evaluation was normal.

A copy of a May 1994 letter from the veteran to his parents 
indicates that he was going to the Dominican Republic.  A 
photocopy of his passport reflects that he was in the 
Dominican Republic from June to August 1994.

A February 1996 VA discharge summary notes that the veteran 
was admitted for substance abuse treatment.  He denied a 
history of previous psychiatric treatment, but reported 
symptoms considered consistent with PTSD.  The symptoms 
included nightmares, intrusive thoughts, avoidance of close 
relationships, nervousness, and irritability.  The diagnoses 
were cocaine and methamphetamine dependence, alcohol abuse, 
and rule out PTSD.  A later admission in February 1997 notes 
diagnoses of cocaine and alcohol dependence, and PTSD.  
Another record reflects that he was being evaluated for PTSD 
symptoms related to experiences during "Persian Gulf 
action."  VA records through February 1999 show continued 
treatment.  

A February 1999 private psychological evaluation report 
reveals that the veteran reported a long history of drug and 
alcohol abuse and that he was seeking admission to a VA PTSD 
program.  He attributed his alleged PTSD symptoms to 
experiences in the Navy.  He recalled vivid recollections of 
death and destruction in Baghdad during the Persian Gulf 
conflict and reported killing a man with a knife while in 
Haiti.  The diagnoses included PTSD.  

VA treatment records from January to December 2001 show 
continued treatment for, and diagnosis of, PTSD.

On November 2001 VA general medical examination, the veteran 
reported that he was a Navy SEAL and served in three overseas 
combat tours, including in Haiti, the Dominican Republic, and 
the Persian Gulf.  The examiner reviewed VA treatment 
records.  The diagnoses include PTSD.

On November 2001 VA audiological evaluation, the claims file 
was not available for review.  The veteran complained of not 
being able to hear well.  He indicated that the onset of his 
hearing loss was six-years prior.  He reported service noise 
exposure of combat noise, weapons, and bombs for over a 
three-year period.  The examiner noted that audiometry 
results on the day of examination that day were inconsistent 
and unreliable, with the final results that suggested 
functional overlay.  She noted that the veteran was last seen 
in February 2001 when reliable thresholds were obtained.  
These showed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
30
LEFT
15
20
15
20
30

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and 88 percent in the left ear. 

A November 2002 statement from a VA psychiatrist includes an 
opinion that the veteran has PTSD as a direct result of his 
military service. 

March 2003 and April 2003 statements from the veteran's 
father discuss the veteran's deployment to Saudi Arabia and 
the Dominican Republic, and how he had changed since his 
separation from service.  

VA treatment records from April 2003 to August 2005 continue 
to show treatment for and a diagnosis of PTSD.  An August 
2005 record describes the veteran as a highly decorated 
combat veteran, former SEAL, with combat in Somalia and 
Haiti.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999). 

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss (as an organic disease of the 
nervous system) is a chronic disease which may be 
presumptively service connected if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record reflects that the veteran currently has bilateral 
hearing loss disability as defined in 38 C.F.R. § 3.385.  
Speech audiometry showed discrimination less than 94 percent, 
bilaterally.  However, there is no evidence that the 
bilateral hearing loss disability was manifested in service 
(or that sensorineural hearing loss was manifested in the 
first postservice year).  Hence, service connection for 
bilateral hearing loss on the basis that it became manifest 
in service and persisted, or on a presumptive basis (for 
sensorineural hearing loss as an organic disease of the 
nervous system) is not warranted.

There is nothing in the record that shows the veteran was 
exposed to noise trauma in service.  His allegations of 
combat and bomb noise are patently inconsistent with his 
personnel records that show no overseas service, and no 
combat.  The first objective evidence of hearing loss 
disability was not until February 2001, several years after 
service.  There is no objective evidence in the record 
suggesting that such disability is related to service.  The 
veteran's own allegation that his bilateral hearing loss is 
due to events in service is not competent evidence, as he is 
a layperson, untrained in determining a medical etiology.  
See Espiritu, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against this claim, and it must be denied.

To establish service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Here, there is nothing in the record to show that the veteran 
engaged in combat.  While he contends that he served as a 
Navy SEAL and had combat tours in Haiti, the Dominican 
Republic, and the Persian Gulf, official records reveal that 
he never had foreign service or served overseas.  He was not 
awarded any decorations that denote combat.  VA is not 
required to verify alleged stressors that are patently 
incredible and contradicted by evidence that is not disputed 
(the veteran's separation document).

While the record shows diagnoses of PTSD, such diagnoses are 
based on the veteran's accounts of combat service (which, as 
noted above, are not credible).   The records that attempt to 
link the veteran's diagnosis to service do so without any 
discussion or rationale.  Notably, a bare conclusion, even by 
a medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  
Without any evidence that the veteran was subjected to a 
stressor event in service, and with no diagnosis PTSD based 
on a verified stressor event in service, the preponderance of 
the evidence is against finding that the veteran has PTSD 
related to an event(s) in service.  Accordingly, this claim 
must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for PTSD is denied.


REMAND

Additional development is necessary prior to the Board's 
consideration of the claim seeking service connection for a 
skin disorder.  The veteran's service separation examination 
revealed that he had verruca vulgaris on both arms and slight 
tinea pedis on his feet.  Postservice VA treatment records 
document several complaints related to a skin rash and show 
assessments of tinea cruris in May 1997 and chronic 
dermatitis in July 2000.  Hence, an examination is needed to 
determine whether there is a nexus between the skin 
complaints in service and current skin disorders.

Notably, the record reflects that the veteran was in prison 
in January 2006.  It is unclear whether he remains 
incarcerated.  If so, under Bolton v. Brown, 8 Vet. App. 185 
(1995), the record must contain information documenting the 
efforts expended by the RO in conducting an examination using 
prison resources.  In Bolton, the Court cited the admonition 
in Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), that those 
who adjudicate claims of incarcerated veterans must tailor 
their assistance to the peculiar circumstances of 
confinement.  

In the event that the veteran is no longer confined and does 
not report for an examination, it should be documented in the 
record that notice of the examination was sent to his last 
known address.  If he remains incarcerated, the RO must 
detail in writing what steps were taken to have him examined 
in custody.

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  Here, the veteran has not been provided notice 
regarding the rating for skin disorders or effective dates of 
awards.  Since the case is being remanded anyway, there is an 
opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding the rating of skin 
disorders and effective dates of any 
potential award in accordance with 
Dingess/Hartman, supra.  

2.  The RO should then arrange for the 
veteran to be accorded a dermatological 
examination.  His claims file must be 
provided to and reviewed by the examining 
physician in conjunction with the 
examination.  The examiner should provide 
a diagnosis for any skin disorder the 
veteran now has and offer an opinion as 
to whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that such skin disorder 
related to service (and specifically the 
skin complaints noted therein).  The 
examiner must explain the rationale for 
the opinion given.

3.  The RO should then review this claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other 
appropriate action must be handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


